    Case 1:17-cr-00039-DHB-BKE Document 74 Filed 04/22/21 Page 1 of 2


                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION

UNITED STATES OF AMERICA              *
                                      *
     v.                               *        CR 117-039
                                      *
JASON WAYNE MORRIS                    *


                                  O R D E R


     On   February   7,   2018,    Defendant   Jason   Wayne   Morris   was

sentenced to serve 96 months imprisonment upon his conviction for

possession with intent to distribute a controlled substance.            At

the time, Defendant did not qualify for safety-valve relief under

18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.              Defendant did not

appeal.

     At present, Defendant has filed a motion seeking safety-valve

relief, citing a circuit case in which the defendant’s sentence to

the statutory minimum of five years of supervised release was

vacated upon a finding that the district court erroneously believed

that it was so bound.      (Doc. 71 (citing United States v. Wylie,

991 F.3d 861 (7th Cir. 2021)).

     Importantly, the Wylie case involved a direct appeal from a

criminal conviction.      That is not the procedural posture of this

case. Defendant’s time to file a direct appeal from his conviction

has expired.   In order to challenge the legality of his conviction

at this juncture, Defendant must petition for habeas corpus relief

under 28 U.S.C. § 2255 by filing a motion to vacate, set aside or
    Case 1:17-cr-00039-DHB-BKE Document 74 Filed 04/22/21 Page 2 of 2


correct his sentence.     Of course, such a petition would be subject

to the one-year limitation period under 28 U.S.C. § 2255(f).               In

any event, the Court is without authority to address Defendant’s

invocation of the safety-valve provision in the present context.

        Notably, the Government discusses the implication of Section

402(b) of the First Step Act, which amended the safety-valve

provision in certain respects.          For Defendant’s benefit, the Court

agrees with the Government’s assessment that the First Step Act

amendment only applies to convictions entered on or after the date

of enactment, December 21, 2018, and thus, would not be applicable

to Defendant’s case.      See United States v. Cabezas-Montano, 949

F.3d 567, 604 n.36 (11th Cir. 2020).           The Court further agrees with

the Government that Defendant would not qualify in any event for

safety-valve    relief   under    the    amended    statute.   Accordingly,

should     Defendant   file   a   §     2255    petition   based   upon   the

applicability of the safety-valve provision, it would be likely

untimely and unlikely to succeed.

        Upon the foregoing, Defendant’s motion for relief based upon

18 U.S.C. § 3553(f) (doc. no. 71) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this 22nd day of April,

2021.



                                            ____________________________
                                            UNITED STATES DISTRICT JUDGE




                                        2
